DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App 20110036367 A1 (hereinafter Saito).
Regarding claim 1, Saito discloses flavor inhaler (Fig. 3 smoking article 30) comprising: a tubular holder (Fig. 3, cylindrical body 31) that extends from a mouthpiece end to a distal end; a combustion type heat source that is provided at the distal end (See annotated Fig. 6, distal end of cylindrical aerosol-generating member 111, ¶34-¶35, ¶37), and contains activated carbon (¶6, ¶35) and a first flavorant adsorbed on the activated carbon (¶38); and a flavor source (Fig. 3, a filter material 36)  that is held in the holder and provided downstream of the combustion type heat source at a position adjacent to the combustion type heat source, and carries a second flavorant (Fig. 3, flavor-releasing particles 37), flavorant: and a filter portion (Fig. 6, filter material 611, ¶44) that is provided downstream of the flavor source and on a side of the mouthpiece end in the holder, wherein the first flavorant contains at least one selected from the group consisting of anethole, 2-pinene, B-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-B-pinene, jasmone, sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin, and the second flavorant contains at least one selected from the group consisting of a-terpinene, y-terpinene, nerol, geraniol, and decanal (See ¶22).

    PNG
    media_image1.png
    218
    430
    media_image1.png
    Greyscale

Saito may not explicitly disclose a first flavorant adsorbed on the activated carbon or explicitly locate the filter to a confined location.
Saito discloses many flavorants that may be used.  The flavors are not to be limited as long as the flavors satisfy the human palate through taste and smell.  Saito discloses examples in ¶22-¶23 that can be used in any capacity in and combination on the different components taught for imparting flavor on.  Saito discloses that the flavors can be placed in the filter (¶37), in a secondary charcoal filter (¶38), in a second section (Fig. 3, ¶40), in yet another core (Fig. 4, ¶42), on the wrapping paper (Fig. 5, ¶43), or in multi-segment filters (Fig. 6, ¶44).  Saito encourage the use of multiple flavors.  Saito also discloses that the activated carbon can be placed throughout the smoking article (¶6-¶7).  Specifically Saito discloses, “A smoking article, for example, a cigarette, is composed of various materials, such as tobacco shreds, paper, a filter, and activated carbon occasionally filled in the filter.”  This teaching is broad and can apply to all elements of the smoking article.  Saito further discloses that the aerosol generating substance is made of a porous material, such as paper or activated carbon.  Saito specifically states that the, “aerosol-generating substance is absorbed into or adsorbed on the porous material” (¶35).  Saito also states that the aerosol generating section can contain flavor-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Saito to provide a first flavorant adsorbed on the activated carbon.  Saito teaches that the materials of construction of the smoking article can be applied in the different parts and portions.  Saito specifically teaches that flavorant can be adsorbed into the activated carbon.  Further the flavor on the cylindrical body 31 continues downstream of the combustion heat source.   A person of ordinary skill in the art would arrange these portions of a smoking article in to include flavor in an activated carbon and downstream of the heat source optionally for taste and productivity with predictable results.  
Regarding claim 2, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses wherein the first flavorant is substantially free of any of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal.  
Saito teaches that the flavorant can contain one or more of the flavorants from ¶22-¶23.  Therefore the first flavorant can be substantially free of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal.
Regarding claim 4, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses wherein the second flavorant is substantially free of any of anethole, 2-pinene, p-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-R-pinene, jasmone,- 57 - sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin.  
Saito teaches that the flavorant can contain one or more of the flavorants from ¶22-¶23.  Therefore the second flavorant can be substantially free of any of anethole, 2-pinene, p-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-R-pinene, jasmone,- 57 - sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin.
Regarding claim 5, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses wherein the second flavorant is substantially free of menthol.  
Saito teaches that the flavorant can contain one or more of the flavorants from ¶22-¶23.  Therefore the second flavorant can be substantially free of menthol.  
Regarding claim 6, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses a filter portion that is provided on a side of the mouthpiece end in the holder and includes a flavorant capsule containing a third flavorant (Fig. 6, ¶44).  
Regarding claim 7, Saito discloses the flavor inhaler of claim 6 as discussed above.  Saito also discloses wherein the third flavorant contains at least one selected from the group consisting of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal (¶22-23).  
Regarding claim 8, Saito discloses a flavor inhaler (Fig. 3, smoking article 30)  comprising: a tubular holder (Fig. 3, cylindrical body 31) that extends from a mouthpiece end to a distal end; a combustion type heat source that is provided at the distal end (See annotated Fig. 6, distal end of cylindrical aerosol-generating member 111, ¶34-¶35, ¶37), and contains activated carbon (¶6, ¶35) and a first flavorant adsorbed on the activated carbon (¶38); a flavor source (Fig. 3, a filter material 36) that is held in the holder and provided downstream of the combustion type heat source at a position adjacent to the combustion type heat source; and a filter portion (Fig. 6, filter material 611, ¶44) that is provided downstream of the flavor source and on a side of the mouthpiece end in the holder and includes a flavorant capsule (Fig. 6, filter material 611) containing a third flavorant (¶43-44), wherein the first flavorant contains at least one selected from the group consisting of anethole, 2-pinene, B-citronellol, linalyl acetate, limonene, anisaldehyde, 4-terpineol, 2-B-pinene, jasmone, sabinene, linalool, 1,8-cineole, phenethyl alcohol, and myristicin, and the third flavorant contains at least one selected from the group consisting of menthol, a-terpinene, y-terpinene, nerol, geraniol, and decanal (¶22-¶23). 
Saito may not explicitly disclose a first flavorant adsorbed on the activated or explicitly locate the filter to a confined location.
Saito discloses many flavorants that may be used.  The flavors are not to be limited as long as the flavors satisfy the human palate through taste and smell.  Saito discloses examples in ¶22-¶23 that can be used in any capacity in and combination on the different components taught for imparting flavor on.  Saito discloses that the flavors can be placed in the filter (¶37), in a secondary charcoal filter (¶38), in a second section (Fig. 3, ¶40), in yet another core (Fig. 4, ¶42), on the wrapping paper (Fig. 5, ¶43), or in multi-segment filters (Fig. 6, ¶44).  Saito encourage the use of multiple flavors.  Saito also discloses that the activated carbon can be placed throughout the smoking article (¶6-¶7).  Specifically Saito discloses, “A smoking article, for example, a cigarette, is composed of various materials, such as tobacco shreds, paper, a filter, and activated carbon occasionally filled in the filter.”  This teaching is broad and can apply to all elements of the smoking article.  Saito further discloses that the aerosol generating substance is made of a porous material, such as paper or activated carbon.  Saito specifically states that the, “aerosol-generating substance is absorbed into or adsorbed on the porous 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Saito to provide a first flavorant adsorbed on the activated carbon.  Saito teaches that the materials of construction of the smoking article can be applied in the different parts and portions.  Saito specifically teaches that flavorant can be adsorbed into the activated carbon.  Further the flavor on the cylindrical body 31 continues downstream of the combustion heat source.   A person of ordinary skill in the art would arrange these portions of a smoking article in to include flavor in an activated carbon and downstream of the heat source optionally for taste and productivity with predictable results.  
Regarding claim 9, Saito discloses the flavor inhaler of claim 7 as discussed above.  Saito also discloses wherein the third flavorant contains menthol (¶22).  
Regarding claim 10, Saito discloses the flavor inhaler of claim 8 as discussed above.  Saito also discloses wherein the third flavorant contains menthol (¶22).  
Regarding claim 13, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito also discloses wherein the combustion type heat source includes a protrusion protruding from the distal end, and the first flavorant is carried on the protrusion. (See annotated Fig. 3)

    PNG
    media_image2.png
    178
    423
    media_image2.png
    Greyscale


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 1 above, and further in view of US Patent App. 20110083676 A1 (hereinafter Karles).
Regarding claim 3, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito does not disclose, wherein the second flavorant contains at least one selected from the group consisting of nerol and geraniol.  
Karles teaches a process for producing a coated filter for a smoking article with a flavor additive (Abstract).  Karles teaches examples of suitable flavorants including geraniol (¶31, Claim 6).  These flavorants are added to the coated filter plug (Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to include wherein the second flavorant contains at least one selected from the group consisting of nerol and geraniol as taught in Karles.  Both Saito and Karles encourage the use of multiple flavorants incorporated onto the combustible components of the smoking article.  Karles teaches the potential flavorant of geraniol.  A person of ordinary skill in the art would optionally select geraniol as a flavor additive.
Regarding claim 11, Saito discloses the flavor inhaler of claim 7 as discussed above.  Saito does not disclose wherein the third flavorant contains at least one selected from the group consisting of a-terpinene, y-terpinene, nerol, geraniol, and decanal, and is different from the second flavorant.  
Karles teaches a process for producing a coated filter for a smoking article with a flavor additive (Abstract).  Karles teaches examples of suitable flavorants including geraniol (¶31, Claim 6).  These flavorants are added to the coated filter plug (Claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to include wherein the third flavorant contains at least one selected from the group consisting of a-terpinene, y-terpinene, nerol, geraniol, and decanal, and is different from the second flavorant as taught in Karles.  Both Saito and Karles encourage the use of multiple flavorants incorporated onto the combustible components of the smoking article.  Karles teaches the potential flavorant of geraniol.  It would be obvious to a person of ordinary skill in the art to add different flavorants to the different components.  A person of skill in the art would try the same flavorants or different flavorants to achieve a taste that is pleasing to the human palette as taught in Saito.  Therefore, a person of ordinary skill in the art would optionally select geraniol as a flavor additive.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 1 above, and further in view of US Patent App. 20080245377 A1 (hereinafter Marshall).
Regarding claim 12, Saito discloses the flavor inhaler of claim 1 as discussed above.  Saito does not disclose wherein the activated carbon has a BET specific surface area of 1300 m2/g or more.  
Marshall teaches a cigarette with an adsorbent material such as activated carbon (Abstract).  The activated carbon has surface areas frequently more than about 1500 m2/g.  However a broad range is taught from 200 up to more than 1500 (¶50).  The activated carbon is added to the cigarette to enhance the organoleptic properties of incorporating flavorants (¶6).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to include wherein the activated carbon has a BET specific surface area of 1300 m2/g or more as taught in Marshall.  Marshall teaches that using activated carbon improves the addition of flavorants and Marshall teaches a desired optimal BET surface area.  A person of ordinary skill in the art seeking to improve flavoring of a smokable article would add activated carbon in the range taught in Marshall.  

Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 8, applicant has amended claims 1 and 8 and argues, “claim 1 makes clear that the flavorants, including the first flavorant adsorbed on the activated carbon, are not in the filter. Saito discloses activated carbon disposed in the filter having activated carbon, whereas the claimed activated carbon having the adsorbed first flavorant is disposed in the combustion type heat source at a distal end of the flavor inhaler.”
Saito discloses that activated carbon can carry a flavorant and that the flavorant is in fact adsorbed on the activated carbon.  Saito also teaches that the smoking article can be broadly composed of activated carbon, as ¶6 is not limiting.  In fact, Saito teaches that the use of a flavor adsorbed on activated carbon is well known in the art (¶7).  Therefore, it would be obvious to one of ordinary skill in the art to use activated carbon in the different portions of the smoking article, including the filter portion or in another portion that is not the filter portion.  Likewise, the incorporation of the flavor in the heat source is also disclosed by Saito insomuch as tobacco shreds when combusted generate a flavor of their own.  Additionally, as the smoking article combusts and is consumed the entire smoking article is a combustion heat source, including where the flavorant is.  With respect to the filter, as noted above Saito teaches that the location of the filter can be optionally rearranged so long as the filter is present (¶32).  Further Saito teaches multisegment filter structures which would contain a segment that does not have flavor-releasing particles, but only be adjacent to a portion of the filter that does contain the flavor.  A person of ordinary skill in the art would optionally include a filter portion absent flavor particles.
Applicant further argues, “Examiner asserts that Saito discloses that flavorants and activated carbon can be placed through the smoking article. Applicant respectfully disagrees, as paragraph [0038] of Saito discloses that the charcoal filter 13 is disposed upstream of the filter 12 containing the flavor releasing particles ... so that the flavor released from the flavor-releasing particles ... are substantially not absorbed by the charcoal filter 13. Therefore, Saito discloses that flavorant should be in the filter so as not to be absorbed by the filter, teaching away from providing a first flavorant adsorbed on activated carbon in a combustion type heat source upstream of the filter.”  The embodiment in Saito ¶38 is a single embodiment of the entirety of the disclosure.  There are no fewer than six distinct embodiments disclosed with and example in ¶47-¶49.  Fig. 5 (¶43) and Fig. 6 (¶44) specifically illustrate embodiments where flavor particles are placed in distinct portions of the smoking article.  Fig. 6 illustrates filter 61 which is shown free of flavor particles, i.e. flavor releasing particles 123, 422.  Therefore, a flavorant free filter is placed downstream the flavor releasing particles in this embodiment.
Regarding applicant’s arguments concerning the other rejected claims, applicant has stated that the rejections should be withdrawn because they are dependent on claim 1 or claim 8, which applicant amended.  However, for the reasons stated above, the amended claim 1 and claim 8 stand rejected.  Therefore the claims that depend from claim 1 and claim 8 also stand rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747